                    1 David Payab, Esq.
                      dpayab@payablaw.com
                    2 Matthew T. Hale, Esq.
                      mhale@payablaw.com
                    3 THE LAW OFFICE OF PAYAB & ASSOCIATES
                      5850 Canoga Avenue, Suite 400
                    4 Woodland Hills, CA 91367
                      Telephone: 818-888-4546
                    5 Facsimile: 818-888-4547
                    6 Attorneys for Plaintiff Joseph Oratov

                    7 Angela Pak CA Bar No. 240177
                      angela.pak@ogletree.com
                    8 Robert R. Vorhees CA Bar No. 297936
                      robert.vorhees@ogletree.com
                    9 OGLETREE, DEAKINS, NASH,
                      SMOAK & STEWART, P.C.
                10 Park Tower, Fifteenth Floor
                      695 Town Center Drive
                11 Costa Mesa, CA 92626
                      Telephone: 714-800-7900
                12 Facsimile:    714-754-1298
                13 Attorneys for Defendant
                      Rexnord Industries, LLC
                14

                15                              UNITED STATES DISTRICT COURT
                16           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DISTRICT
                17

                18 JOSEPH ORATOV, an individual,              Case No. 2:20-cv-05941 ODW (JCx)
                19                 Plaintiff,                 STIPULATED PROTECTIVE ORDER
                20           v.
                                                              Complaint Filed:    February 7, 2020
                21
                      REXNORD INDUSTRIES, LLC, a              Trial Date:         December 14, 2021
                      Delaware Corporation; REXNORD, a        District Judge:     Otis D. Wright, II
                22
                      business entity of unknown form;        Magistrate Judge:   Jacqueline Chooljian
                23    REXNORD AEROSPACE, a business           [CHANGES MADE BY COURT TO
                      entity of unknown form; REXNORD         PARAGRAPHS 3, 8, 9]
                24    PSI BEARINGS, a business entity of
                      unknown form; REXNORD
                25    ASSOCIATES, a business entity of
                      unknown form; DOES 1-50,
                26
                                   Defendants.
                27
OratovJCProtOrd.d
ocx

                28
                                                                             Case No. 2:20-cv-05941 ODW (JCx)
                                                STIPULATED PROTECTIVE ORDER
                    1   1.    A.     PURPOSES AND LIMITATIONS
                    2         Discovery in this action is likely to involve production of confidential,
                    3   proprietary, or private information for which special protection from public disclosure
                    4   and from use for any purpose other than prosecuting this litigation may be warranted.
                    5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
                    6   following Stipulated Protective Order. The parties acknowledge that this Order does
                    7   not confer blanket protections on all disclosures or responses to discovery and that the
                    8   protection it affords from public disclosure and use extends only to the limited
                    9   information or items that are entitled to confidential treatment under the applicable
               10       legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
               11       that this Stipulated Protective Order does not entitle them to file confidential
               12       information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
               13       followed and the standards that will be applied when a party seeks permission from
               14       the court to file material under seal.
               15             B.     GOOD CAUSE STATEMENT
               16             This action is likely to involve trade secrets, customer and pricing lists and other
               17       valuable research, development, commercial, financial, technical and/or proprietary
               18       information for which special protection from public disclosure and from use for any
               19       purpose other than prosecution of this action is warranted. Such confidential and
               20       proprietary materials and information consist of, among other things, confidential
               21       business or financial information, information regarding confidential business
               22       practices, or other confidential research, development, or commercial information
               23       (including information implicating privacy rights of third parties), information
               24       otherwise generally unavailable to the public, or which may be privileged or otherwise
               25       protected from disclosure under state or federal statutes, court rules, case decisions, or
               26       common law. Accordingly, to expedite the flow of information, to facilitate the prompt
               27
OratovJCProtOrd.d
                        resolution of disputes over confidentiality of discovery materials, to adequately protect
ocx

               28       information the parties are entitled to keep confidential, to ensure that the parties are
                                                                   1                 Case No. 2:20-cv-05941 ODW (JCx)
                                                STIPULATED PROTECTIVE ORDER
                    1   permitted reasonable necessary uses of such material in preparation for and in the
                    2   conduct of trial, to address their handling at the end of the litigation, and serve the ends
                    3   of justice, a protective order for such information is justified in this matter. It is the
                    4   intent of the parties that information will not be designated as confidential for tactical
                    5   reasons and that nothing be so designated without a good faith belief that it has been
                    6   maintained in a confidential, non-public manner, and there is good cause why it should
                    7   not be part of the public record of this case.
                    8   2.    DEFINITIONS
                    9         2.1.   Action: this case entitled Joseph Oratov v. Rexnord Industries, LLC, et
               10       al. Case No. 2:20-cv-05941 ODW(JCx), currently pending in the Central District of
               11 California.

               12             2.2.   Challenging Party: a Party or Non-Party that challenges the designation
               13       of information or items under this Order
               14             2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
               15       how it is generated, stored or maintained) or tangible things that qualify for protection
               16       under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
               17       Statement.
               18             2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
               19       support staff).
               20             2.5.   Designating Party: a Party or Non-Party that designates information or
               21       items that it produces in disclosures or in responses to discovery as
               22       “CONFIDENTIAL.”
               23             2.6.   Disclosure or Discovery Material: all items or information, regardless of
               24       the medium or manner in which it is generated, stored, or maintained (including,
               25       among other things, testimony, transcripts, and tangible things), that are produced or
               26       generated in disclosures or responses to discovery in this matter.
               27
OratovJCProtOrd.d
                        ///
ocx

               28       ///
                                                              2          Case No. 2:20-cv-05941 ODW (JCx)
                                                 STIPULATED PROTECTIVE ORDER
                    1         2.7.   Expert: a person with specialized knowledge or experience in a matter
                    2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                    3   an expert witness or as a consultant in this Action.
                    4         2.8.   House Counsel: attorneys who are employees of a party to this Action.
                    5   House Counsel does not include Outside Counsel of Record or any other outside
                    6   counsel.
                    7         2.9.   Non-Party: any natural person, partnership, corporation, association, or
                    8   other legal entity not named as a Party to this action.
                    9         2.10. Outside Counsel of Record: attorneys who are not employees of a party
               10       to this Action but are retained to represent or advise a party to this Action and have
               11       appeared in this Action on behalf of that party or are affiliated with a law firm which
               12       has appeared on behalf of that party, and includes support staff.
               13             2.11. Party: any party to this Action, including all of its officers, directors,
               14       employees, consultants, retained experts, and Outside Counsel of Record (and their
               15       support staffs).
               16             2.12. Producing Party: a Party or Non-Party that produces Disclosure or
               17       Discovery Material in this Action.
               18             2.13. Professional Vendors: persons or entities that provide litigation support
               19       services (e.g., photocopying, videotaping, translating, preparing exhibits or
               20       demonstrations, and organizing, storing, or retrieving data in any form or medium) and
               21       their employees and subcontractors.
               22             2.14. Protected Material: any Disclosure or Discovery Material that is
               23       designated as “CONFIDENTIAL.”
               24             2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
               25       from a Producing Party.
               26       3.    SCOPE
               27
OratovJCProtOrd.d
                              The protections conferred by this Stipulation and Order cover not only Protected
ocx

               28       Material (as defined above), but also (1) any information copied or extracted from
                                                                 3               Case No. 2:20-cv-05941 ODW (JCx)
                                              STIPULATED PROTECTIVE ORDER
                    1   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                    2   Material; and (3) any deposition testimony, conversations, or presentations by Parties
                    3   or their Counsel that might reveal Protected Material, other than during a court hearing
                    4   or at trial.
                    5          Any use of Protected Material during a court hearing or at trial shall be governed
                    6   by the orders of the presiding judge. This Order does not govern the use of Protected
                    7   Material during a court hearing or at trial.
                    8   4.     DURATION
                    9          Even after final disposition of this litigation, the confidentiality obligations
               10       imposed by this Order shall remain in effect until a Designating Party agrees otherwise
               11       in writing or a court order otherwise directs. Final disposition shall be deemed to be
               12       the later of (1) dismissal of all claims and defenses in this Action, with or without
               13       prejudice; and (2) final judgment herein after the completion and exhaustion of all
               14       appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
               15       for filing any motions or applications for extension of time pursuant to applicable law.
               16       5.     DESIGNATING PROTECTED MATERIAL
               17              5.1.    Exercise of Restraint and Care in Designating Material for Protection.
               18       Each Party or Non-Party that designates information or items for protection under this
               19       Order must take care to limit any such designation to specific material that qualifies
               20       under the appropriate standards. The Designating Party must designate for protection
               21       only those parts of material, documents, items, or oral or written communications that
               22       qualify so that other portions of the material, documents, items, or communications
               23       for which protection is not warranted are not swept unjustifiably within the ambit of
               24       this Order.
               25              Mass, indiscriminate, or routinized designations are prohibited. Designations
               26       that are shown to be clearly unjustified or that have been made for an improper purpose
               27
OratovJCProtOrd.d
                        (e.g., to unnecessarily encumber the case development process or to impose
ocx

               28
                                                              4          Case No. 2:20-cv-05941 ODW (JCx)
                                                 STIPULATED PROTECTIVE ORDER
                    1   unnecessary expenses and burdens on other parties) may expose the Designating Party
                    2   to sanctions.
                    3         If it comes to a Designating Party’s attention that information or items that it
                    4 designated for protection do not qualify for protection, that Designating Party must

                    5 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                    6         5.2.      Manner and Timing of Designations. Except as otherwise provided in this
                    7   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                    8   or ordered, Disclosure or Discovery Material that qualifies for protection under this
                    9   Order must be clearly so designated before the material is disclosed or produced.
               10             Designation in conformity with this Order requires:
               11                       (a)   for information in documentary form (e.g., paper or electronic
               12       documents, but excluding transcripts of depositions or other pretrial or trial
               13       proceedings), that the Producing Party affix at a minimum, the legend
               14       “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
               15       contains protected material. If only a portion or portions of the material on a page
               16       qualifies for protection, the Producing Party also must clearly identify the protected
               17       portion(s) (e.g., by making appropriate markings in the margins).
               18             A Party or Non-Party that makes original documents available for inspection
               19       need not designate them for protection until after the inspecting Party has indicated
               20       which documents it would like copied and produced. During the inspection and before
               21       the designation, all of the material made available for inspection shall be deemed
               22       “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
               23       copied and produced, the Producing Party must determine which documents, or
               24       portions thereof, qualify for protection under this Order. Then, before producing the
               25       specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
               26       to each page that contains Protected Material. If only a portion or portions of the
               27
OratovJCProtOrd.d
                        material on a page qualifies for protection, the Producing Party also must clearly
ocx

               28       identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                                                     5               Case No. 2:20-cv-05941 ODW (JCx)
                                                STIPULATED PROTECTIVE ORDER
                    1                   (b)   for testimony given in depositions that the Designating Party
                    2   identify the Disclosure or Discovery Material on the record, before the close of the
                    3   deposition all protected testimony.
                    4                   (c)   for information produced in some form other than documentary
                    5   and for any other tangible items, that the Producing Party affix in a prominent place
                    6   on the exterior of the container or containers in which the information is stored the
                    7   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
                    8   protection, the Producing Party, to the extent practicable, shall identify the protected
                    9   portion(s).
               10                5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
               11       failure to designate qualified information or items does not, standing alone, waive the
               12       Designating Party’s right to secure protection under this Order for such material. Upon
               13       timely correction of a designation, the Receiving Party must make reasonable efforts
               14       to assure that the material is treated in accordance with the provisions of this Order.
               15       6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
               16                6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
               17       designation of confidentiality at any time that is consistent with the Court’s Scheduling
               18       Order.
               19                6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
               20       resolution process under Local Rule 37.1 et seq.
               21                6.3.   The burden of persuasion in any such challenge proceeding shall be on
               22       the Designating Party. Frivolous challenges, and those made for an improper purpose
               23       (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
               24       expose the Challenging Party to sanctions. Unless the Designating Party has waived
               25       or withdrawn the confidentiality designation, all parties shall continue to afford the
               26       material in question the level of protection to which it is entitled under the Producing
               27
OratovJCProtOrd.d
                        Party’s designation until the Court rules on the challenge.
ocx

               28       ///
                                                               6          Case No. 2:20-cv-05941 ODW (JCx)
                                                  STIPULATED PROTECTIVE ORDER
                    1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                    2         7.1.   Basic Principles. A Receiving Party may use Protected Material that is
                    3   disclosed or produced by another Party or by a Non-Party in connection with this
                    4   Action only for prosecuting, defending, or attempting to settle this Action. Such
                    5   Protected Material may be disclosed only to the categories of persons and under the
                    6   conditions described in this Order. When the Action has been terminated, a Receiving
                    7   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                    8         Protected Material must be stored and maintained by a Receiving Party at a
                    9   location and in a secure manner that ensures that access is limited to the persons
               10       authorized under this Order.
               11             7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
               12       otherwise ordered by the court or permitted in writing by the Designating Party, a
               13       Receiving Party may disclose any information or item designated “CONFIDENTIAL”
               14       only to:
               15                    (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
               16       well as employees of said Outside Counsel of Record to whom it is reasonably
               17       necessary to disclose the information for this Action;
               18                    (b)   the officers, directors, and employees (including House Counsel)
               19       of the Receiving Party to whom disclosure is reasonably necessary for this Action;
               20                    (c)   Experts (as defined in this Order) of the Receiving Party to whom
               21       disclosure is reasonably necessary for this Action and who have signed the
               22       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               23                    (d)   the court and its personnel;
               24                    (e)   court reporters and their staff;
               25                    (f)   professional jury or trial consultants, mock jurors, and Professional
               26       Vendors to whom disclosure is reasonably necessary for this Action and who have
               27
OratovJCProtOrd.d
                        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
ocx

               28       ///
                                                            7          Case No. 2:20-cv-05941 ODW (JCx)
                                               STIPULATED PROTECTIVE ORDER
                    1                (g)    the author or recipient of a document containing the information or
                    2   a custodian or other person who otherwise possessed or knew the information;
                    3                (h)    during their depositions, witnesses, and attorneys for witnesses, in
                    4   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                    5   party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                    6   will not be permitted to keep any confidential information unless they sign the
                    7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and it is agreed to by
                    8   the Designating Party or ordered by the court. Pages of transcribed deposition
                    9   testimony or exhibits to depositions that reveal Protected Material may be separately
               10       bound by the court reporter and may not be disclosed to anyone except as permitted
               11       under this Stipulated Protective Order; and
               12                    (i)    any mediator or settlement officer, and their supporting personnel,
               13       mutually agreed upon by any of the parties engaged in settlement discussions.
               14       8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
               15       OTHER LITIGATION
               16             If a Party is served with a subpoena or a court order issued in other litigation
               17       that compels disclosure of any information or items designated in this Action as
               18       “CONFIDENTIAL,” that Party must:
               19                    (a)    promptly notify in writing the Designating Party. Such notification
               20       shall include a copy of the subpoena or court order;
               21                    (b)    promptly notify in writing the party who caused the subpoena or
               22       order to issue in the other litigation that some or all of the material covered by the
               23       subpoena or order is subject to this Protective Order. Such notification shall include a
               24       copy of this Stipulated Protective Order; and
               25                    (c)    cooperate with respect to all reasonable procedures sought to be
               26       pursued by the Designating Party whose Protected Material may be affected.
               27
OratovJCProtOrd.d
                              If the Designating Party timely seeks a protective order, the Party served with
ocx

               28       the subpoena or court order shall not produce any information designated in this action
                                                                   8               Case No. 2:20-cv-05941 ODW (JCx)
                                               STIPULATED PROTECTIVE ORDER
                    1   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                    2 or order issued, unless the Party has obtained the Designating Party’s permission or

                    3 unless otherwise required by the law or court order. The Designating Party shall bear

                    4 the burden and expense of seeking protection in that court of its confidential material

                    5 and nothing in these provisions should be construed as authorizing or encouraging a

                    6 Receiving Party in this Action to disobey a lawful directive from another court.

                    7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                    8   IN THIS LITIGATION
                    9                (a)   The terms of this Order are applicable to information produced by
               10       a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
               11       produced by Non-Parties in connection with this litigation is protected by the remedies
               12       and relief provided by this Order. Nothing in these provisions should be construed as
               13       prohibiting a Non-Party from seeking additional protections.
               14                    (b)   In the event that a Party is required, by a valid discovery request,
               15       to produce a Non-Party’s confidential information in its possession, and the Party is
               16       subject to an agreement with the Non-Party not to produce the Non-Party’s
               17       confidential information, then the Party shall:
               18                          (i)     promptly notify in writing the Requesting Party and the
               19       Non-Party that some or all of the information requested is subject to a confidentiality
               20       agreement with a Non-Party;
               21                          (ii)    promptly provide the Non-Party with a copy of the
               22       Stipulated Protective Order in this Action, the relevant discovery request(s), and a
               23       reasonably specific description of the information requested; and
               24                          (iii)   make the information requested available for inspection by
               25       the Non-Party, if requested.
               26                    (c)   If the Non-Party fails to seek a protective order from this court
               27
OratovJCProtOrd.d
                        within 14 days of receiving the notice and accompanying information, the Receiving
ocx

               28       Party may produce the Non-Party’s confidential information responsive to the
                                                            9               Case No. 2:20-cv-05941 ODW (JCx)
                                           STIPULATED PROTECTIVE ORDER
                    1   discovery request. If the Non-Party timely seeks a protective order, the Receiving Party
                    2   shall not produce any information in its possession or control that is subject to the
                    3   confidentiality agreement with the Non-Party before a determination by the court
                    4 unless otherwise required by the law or court order. Absent a court order to the

                    5 contrary, the Non-Party shall bear the burden and expense of seeking protection in this

                    6   court of its Protected Material.
                    7   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                    9   Protected Material to any person or in any circumstance not authorized under this
               10       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
               11       writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
               12       to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
               13       persons to whom unauthorized disclosures were made of all the terms of this Order,
               14       and (d) request such person or persons to execute the “Acknowledgment and
               15       Agreement to Be Bound” that is attached hereto as Exhibit A.
               16       11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               17       PROTECTED MATERIAL
               18             When a Producing Party gives notice to Receiving Parties that certain
               19       inadvertently produced material is subject to a claim of privilege or other protection,
               20       the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
               21       Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
               22       may be established in an e-discovery order that provides for production without prior
               23       privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
               24       parties reach an agreement on the effect of disclosure of a communication or
               25       information covered by the attorney-client privilege or work product protection, the
               26       parties may incorporate their agreement in the stipulated protective order submitted to
               27
OratovJCProtOrd.d
                        the court.
ocx

               28       ///
                                                             10         Case No. 2:20-cv-05941 ODW (JCx)
                                                STIPULATED PROTECTIVE ORDER
                    1   12.    MISCELLANEOUS
                    2          12.1. Right to Further Relief. Nothing in this Order abridges the right of any
                    3   person to seek its modification by the Court in the future.
                    4          12.2. Right to Assert Other Objections. By stipulating to the entry of this
                    5   Protective Order no Party waives any right it otherwise would have to object to
                    6   disclosing or producing any information or item on any ground not addressed in this
                    7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                    8   ground to use in evidence of any of the material covered by this Protective Order.
                    9          12.3. Filing Protected Material. A Party that seeks to file under seal any
               10       Protected Material must comply with Civil Local Rule 79-5. Protected Material may
               11       only be filed under seal pursuant to a court order authorizing the sealing of the specific
               12       Protected Material at issue. If a Party's request to file Protected Material under seal is
               13       denied by the court, then the Receiving Party may file the information in the public
               14       record unless otherwise instructed by the court.
               15       13.    FINAL DISPOSITION
               16              After the final disposition of this Action, as defined in paragraph 4, within 60
               17       days of a written request by the Designating Party, each Receiving Party must return
               18       all Protected Material to the Producing Party or destroy such material. As used in this
               19       subdivision, “all Protected Material” includes all copies, abstracts, compilations,
               20       summaries, and any other format reproducing or capturing any of the Protected
               21       Material. Whether the Protected Material is returned or destroyed, the Receiving Party
               22       must submit a written certification to the Producing Party (and, if not the same person
               23       or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
               24       category, where appropriate) all the Protected Material that was returned or destroyed
               25       and (2) affirms that the Receiving Party has not retained any copies, abstracts,
               26       compilations, summaries or any other format reproducing or capturing any of the
               27
OratovJCProtOrd.d
                        Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
ocx

               28       archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                                                  11                  Case No. 2:20-cv-05941 ODW (JCx)
                                                 STIPULATED PROTECTIVE ORDER
                    1   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                    2   attorney work product, and consultant and expert work product, even if such materials
                    3   contain Protected Material. Any such archival copies that contain or constitute
                    4   Protected Material remain subject to this Protective Order as set forth in Section 4
                    5   (DURATION).
                    6         Any violation of this Order may be punished by any and all appropriate
                    7   measures including, without limitation, contempt proceedings and/or monetary
                    8   sanctions.
                    9         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
               10

               11       DATED: July 9, 2021                   OGLETREE, DEAKINS, NASH, SMOAK &
                                                              STEWART, P.C.
               12

               13

               14                                             By:                  /s/
                                                                    Angela Pak
               15                                                   Robert R. Vorhees
                                                                    Attorneys for Defendant
               16                                                   Rexnord Industries, LLC
               17
                        DATED: July 9, 2021                   THE LAW OFFICE OF PAYAB &
               18                                             ASSOCIATES
               19

               20
                                                              By:                   /s/
               21                                                   David Payab, Esq.
                                                                    Matthew T. Hale, Esq.
               22                                                   Attorneys for Plaintiff Joseph Oratov
               23
                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED AS MODIFIED.
               24

               25
                        DATED: July 14, 2021                          ___________/s/________________
               26
                                                                      Hon. Jacqueline Chooljian
               27                                                     United States Magistrate Judge
OratovJCProtOrd.d
ocx

               28
                                                            12         Case No. 2:20-cv-05941 ODW (JCx)
                                               STIPULATED PROTECTIVE ORDER
                    1                                         EXHIBIT A
                    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3         I, _______________________________ [print or type full name], of
                    4   ___________________ [print or type full address], declare under penalty of perjury
                    5   that I have read in its entirety and understand the Stipulated Protective Order that was
                    6   issued by the United States District Court for the Central District of California on July
                    7   14, 2021 in the case of Joseph Oratov v. Rexnord Industries LLC, et al., Case No.
                    8   2:20-cv-05941 ODW (JCx). I agree to comply with and to be bound by all the terms
                    9   of this Stipulated Protective Order and I understand and acknowledge that failure to
               10       so comply could expose me to sanctions and punishment in the nature of contempt. I
               11       solemnly promise that I will not disclose in any manner any information or item that
               12       is subject to this Stipulated Protective Order to any person or entity except in strict
               13       compliance with the provisions of this Order.
               14             I further agree to submit to the jurisdiction of the United States District Court
               15       for the Central District of California for the purpose of enforcing the terms of this
               16       Stipulated Protective Order, even if such enforcement proceedings occur after
               17       termination of this action. I hereby appoint________________ [print or type full
               18       name] of ___________________________ [print or type full address and telephone
               19       number] as my California agent for service of process in connection with this action
               20       or any proceedings related to enforcement of this Stipulated Protective Order.
               21

               22       Date: _________________________
               23       City and State where sworn and signed: ____________________________
               24       Printed name: __________________
               25       Signature: _____________________
               26

               27
OratovJCProtOrd.d
ocx

               28
                                                             13         Case No. 2:20-cv-05941 ODW (JCx)
                                                STIPULATED PROTECTIVE ORDER
